RESTATED ARTICLES OF INCORPORATION Cancer Detection Corporation, a corporation organized and existing under the laws of the State of Nevada, hereby certifies as follows: 1.The name of the corporation is hereby being changed in this restatement to Tremont Fair Holdings, Inc.It was originally incorporated under the name of Bayview Corporation, and the original Articles of Incorporation of the corporation were filed with the Secretary of State of Nevada on September 15, 2002. 2.Pursuant to Chapter 78, Title 7 of Nevada Revised Statutes, these Restated Articles of Incorporation restate in its entirety and integrate and further amend the provisions of the Articles of Incorporation of this corporation. 3.The text of the Restated Articles of Incorporation as heretofore restated in its entirety is hereby restated and further amended to read as follows: ARTICLES OF INCORPORATION
